MEMORANDUM **
California state prisoner John Willie Jenkins appeals from the district court’s judgment dismissing his 28 U.S.C. § 2254 habeas petition. We have jurisdiction pursuant to 28 U.S.C. §§ 1291 and 2253, and we affirm.
The trial court did not unreasonably decide that Jenkins’s request for reappointment of counsel was an improper attempt to delay the trial. Menefield v. Borg, 881 F.2d 696, 700 (9th Cir.1989). Neither was the trial court unreasonable in denying Jenkins a continuance. Morris v. Sloppy, 461 U.S. 1, 11, 103 S.Ct. 1610, 75 L.Ed.2d 610 (1983).
Jenkins also fails to show that his courtroom appearance in prison attire for one day or that the prosecution’s closing statement prejudiced him. Brecht v. Abrahamson, 507 U.S. 619, 637, 113 S.Ct. 1710, 123 L.Ed.2d 353 (1993).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.